UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6412



JAMES VERNON HARRIS,

                                            Plaintiff - Appellant,

          versus


SUMTER COUNTY SHERIFF’S DEPARTMENT; TOMMY R.
MIMS, Sheriff, Sumter County Sheriff’s De-
partment; ROBERT RICHARDSON, Captain, Sumter
County Sheriff’s Department; ANGELA MAHONEY,
Agent/Informant, Sumter County Sheriff’s De-
partment; TIMMY MCFADDIN, Agent; PHIL ARDIS,
SLED; SHIRLEY ANN HARRIS, Agent/Informant;
UNKNOWN OFFICERS, in their official and per-
sonal capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-01-120)


Submitted:   June 21, 2001                  Decided:   July 3, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Vernon Harris, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Vernon Harris, a South Carolina inmate, appeals the

district court’s order denying relief on his 42 U.S.C.A. §§ 1983,

1985, 1986 (West 1994 & Supp. 2000) complaint under 28 U.S.C.A.

§ 1915A (West Supp. 2000).    We have reviewed the record and the

district court’s opinion accepting the magistrate judge’s recom-

mendation and find that this appeal is frivolous.   Accordingly, we

dismiss the appeal on the reasoning of the district court.     See

Harris v. Sumter County Sheriff’s Dep’t, No. CA-01-120 (D.S.C. Feb.

23, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2